Citation Nr: 1738635	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral defective visual acuity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Since the most recent adjudication of the claim, in an October 2014 supplemental statement of the case, additional evidence has been received, without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  This additional evidence includes an October 2014 hypertension disability benefits questionnaire, a heart conditions disability benefits questionnaire and additional VA treatment records.  These additional VA treatment records include relevant April 2015 and February 2017 VA treatment records which provided a diagnosis of pseudophakia OU, which was not previously of record.  See 38 C.F.R. § 20.1304 (c) (2016).  

However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, and not evidence developed by VA, as is the case here.  Nevertheless, as the issue of entitlement to service connection for a disability manifested by bilateral defective visual acuity must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is readjudicated after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, another examination is warranted for the claim of entitlement to service connection for a disability manifested by bilateral defective visual acuity.  See 38 U.S.C.A. § 5103A (d)(2) (West 2015); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  In this regard, an eye conditions disability benefits questionnaire was obtained in April 2012, which the Board finds is inadequate.  The April 2012 examiner diagnosed glaucoma and stated glaucoma was not service connected but did not provide any reasoning to support the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Furthermore, the April 2012 VA eye conditions disability benefits questionnaire only addressed glaucoma and did not address any other disorders of the eyes.  In this regard, a November 2014 VA treatment record provided an assessment of cataract OU, right worse than left, a March 2015 VA treatment record noted cataract of the left eye and an operative procedure of phacoemulsification with insertion of intraocular lens of the left eye, April 2015 and February 2017 VA treatment records, in part, diagnosed pseudophakia OU and dry eyes.  None of these diagnoses were addressed by the April 2012 eye conditions disability benefits questionnaire.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, in November 2016 testimony, the Veteran reported his belief that his eye problems resulted from debris falling into his eyes during service, which also was not addressed by the April 2012 examiner.  

The Board recognizes a subsequent May 2012 addendum opinion was obtained.  The May 2012 VA opinion addressed an internet article submitted by the Veteran and provided an opinion that the Veteran's eye condition clearly and unmistakably preexisted service, although it was not clear as to what eye condition such referred.  However, with respect to refractive error of the eyes, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9 (2016); VA Manual M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. B, Para. 6b (July 7, 2015).  However, the May 2012 VA opinion did not address the existence of any superimposed disease or injury.  Moreover, the May 2012 VA opinion did not address the deficiencies identified above in the April 2012 eye conditions disability benefits questionnaire.  Therefore, a remand is needed in order to obtain an adequate examination and medical opinion.

In light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Natchez Community Based Outpatient Clinic, part of the G.V. (Sonny) Montgomery VA Medical Center (VAMC), located in Jackson, Mississippi, in March 2017.  Thus, on remand, updated VA treatment records from the G.V. (Sonny) Montgomery VAMC, to include all associate outpatient clinics, since March 2017, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the G.V. (Sonny) Montgomery VAMC, to include all associated outpatient clinics, since March 2017, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology each eye disability that was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each identified eye disorder, the examiner is requested to provide the following:

a.  Whether it is at least as likely as not that any eye disorder (to include cataracts, dry eyes and pseudophakia), diagnosed proximate to or during the claim, was present in service, was caused by service, is otherwise related to service.

b.  Whether there is clear and unmistakable (obvious and manifest) evidence that an eye disability preexisted the Veteran's active duty service, to include a congenital or developmental defect or refractive error of the eye; and, if so, whether there is clear and unmistakable (obvious and manifest) evidence that any such eye disability was not aggravated by his active duty service (beyond the natural progression of the disease).  Any such clear and unmistakable evidence of record must be specifically identified.

c.  If there is clear and unmistakable (obvious and manifest) evidence that a congenital or developmental defect or a refractive error of the eye preexisted the Veteran's active duty service, whether it is at least as likely as not that such was subjected to a superimposed disease or injury which created additional disability.  Any such additional disability must be specified.

The examiner should give consideration to the Veteran's theory, as stated in November 2016 testimony, that his eye problems were a result of debris falling into his eye during service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The Board emphasizes that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

A complete rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


